UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6261


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VINCENT DONTA WHITE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00026-CCE-1; 1:17-cv-01082-
CCE-JLW)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Vincent Donta White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Vincent Donta White seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing his 28 U.S.C. § 2255 motion to vacate.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court entered its order on December 3, 2019. White filed the notice of

appeal on February 4, 2020. * Because White failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny White’s motion for a

certificate of appealability and dismiss the appeal.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED


         *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date White could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                               2